19-23185-rdd         Doc 131       Filed 09/12/19      Entered 09/12/19 14:18:03               Main Document
                                                      Pg 1 of 3



 CHAPMAN AND CUTLER LLP
 Steven Wilamowsky
 1270 A venue of the Americas
 New York, NY 10020-1708
 Telephone: 212.655.6000

 -and-

 Aaron M. Krieger
 111 West Monroe Street
 Chicago, IL 60603-4080
 Telephone: 312.845 .3000

 Proposed Counsel for the Debtor and
 Debtor in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------- -----x
 In re                                                          Chapter 11

 Retrieval-Masters Creditors Bureau, Inc.,!                     Case No. 19-23185 (RDD)

                            Debtor.

 ---------------------~------------------------------------X


                                          AFFIDAVIT OF SERVICE

 STATE OF NEW YORK                 )
                                   )
 COUNTY OF NEW YORK)

           Patricia A. Wright, being duly sworn, deposes and says: I am over the age of eighteen

 years, am employed by Chapman and Cutler LLP and am not a party to the action herein.




           The last four digits of the Debtor's taxpayer identification number are 9495. The location of the Debtor's
           service address for purposes of this chapter 11 case is 4 Westchester Plaza, Suite 110, Elmsford, NY 10523.
           The Debtor also does business as American Medical Collection Agency.


 4850-5393-5781
 7022536
19-23185-rdd     Doc 131     Filed 09/12/19    Entered 09/12/19 14:18:03       Main Document
                                              Pg 2 of 3



        On September 11, 2019, I caused to be served by electronic service a true copy of the

 Debtor's Reply to Limited Objection by the State of Texas to the Debtor's Motion for Entry of an

 Order:(/) Setting Bar Dates for Submitting Proofs of Claim; (II) Approving Procedures for

 Submitting Proofs of Claim; and (Ill) Approving Notice Thereof[Dkt No. 130] upon those

 parties listed on the attached Exhibit A - Email Service List.




 Sworn to before me this




 2
 Notary Public
19-23185-rdd   Doc 131   Filed 09/12/19    Entered 09/12/19 14:18:03   Main Document
                                          Pg 3 of 3


   EMAIL MASTER SERVICE LIST


serene.nakano@usdoj.gov
rick@endpoint.com
j.johnson@pcigroup.com
william.hao@alston.com
will.sugden@alston.com
chris.donoho@hoganlovells.com
john.beck@hoganlovells.com
clark.russell@ag.ny.gov
jboelter@sidley.com
apropps@sidley.com
wcurtin@sidley.com
npasalides@reichpc.com
justin.clouser@atg.in.gov
heather.crockett@atg.in.gov
cleveland.burke@wallerlaw.com
derek.edwards@wallerlaw.com
AGBankNewYork@ag.tn.gov
keith.wofford@ropesgray.com
daniel.egan@ropesgray.com
roy.dixon@ropesgray.com
brcalendar@ropesgray.com
scott@bursor.com
jmarchese@bursor.com
pfraietta@bursor.com
aleslie@bursor.com
ltaylor@carellabyrne.com
jordan.adler@ag.ny.gov
snewburgh@mclaughlinstern.com
Abigail.ryan@oag.texas.gov
mshriro@singerlevick.com
